The plaintiff in error on motion for rehearing strongly argues that we must decide the constitutional question whether section 207 of article 22 of the municipal code is void, because if it is void the permit issued by the building inspector would be valid.  This he had, and underWilliams v. Smith, 76 Colo. 151, 230 P. 395 and Prattv. Denver, 72 Colo. 51, 54, 209 P. 508, it could not be revoked because he had incurred expense on the faith of it.  There are some reasons which lead us to think this argument is not conclusive in this case, but be that as it may, the ordinance is constitutional.
The grounds of the claim of unconstitutionality are: First, it is a zoning ordinance without constitutional authority; second, it is special legislation under article V, section 25, of the Colorado Constitution; third, it violates the Fourteenth Amendment of the United States Constitution; it violates section 3, section 15, and section 25 of the Colorado Bill of Rights.
First.  The question is not whether it is a zoning ordinance, but whether its terms or any of them violate any constitutional provision, or are without constitutional authority.  The city and the council have full authority to provide for public health and safety (Const. art. XX, sec. 6), and we know of no constitutional provision which this violates. *Page 249 
Second. The ordinance is not special legislation, because it affects alike all of a class upon a reasonable classification.Rifle Potato Growers v. Smith, 78 Colo. 171,240 P. 937.
Third. It does not violate the Fourteenth Amendment, because it does not deprive anyone of property.  It is true that if the ordinance permitted the council arbitrarily to grant or refuse a permit, to that extent it would be void, but it does not; it provides that the granting of an application will not be approved by the council wherever it appears that the granting of the same is or may be detrimental to public health or safety, or detrimental to the welfare and growth of the city.  It is conclusively implied here that it will be granted wherever it appears otherwise; and, in the first instance, the council determines whether it will or not (Williams v. Smith, supra, Willisonv. Cooke, 54 Colo. 320, 130 P. 828, 44 L.R.A. [N. S.] 1030), subject to review by the court.
Counsel says that the above-quoted provision "furnishes no rule or specified conditions to which all persons similarly situated might knowingly conform."  We think it does furnish such rule, a rule to which all citizens must conform even if there were no ordinance, that is the rule of health and safety to the public.
The remaining constitutional questions are answered by what is said above.  It follows that the plaintiff in error had no valid permit, and is, therefore, in no position to urge the prayer of his bill.  On other points we adhere to our former opinion and think it unnecessary to speak of points not therein or here mentioned.
Motion for rehearing denied. *Page 250